As stated in the original opinion, we have not the benefit of briefs or argument by the railroads. In fact, this court expressly requested their attorneys to file briefs and to specify wherein the order of the commission was confiscatory or unjust. They expressly declined to do so. Under those conditions, we considered that no duty rested upon this court other than to give legal and formal effect to the commission's order. This condition distinguishes the present case from Seward v. D.  R.G.R.R. Co.,17 N.M. 557, 131 P. 980, 46 L.R.A. (N.S.) 242, wherein we held that the findings of the commission could have no force or effect in this court.
The companies now seek, on motion for rehearing, to attack the commission's order. Such a practice is obviously objectionable, and in view of the public importance of proceedings of this kind, and of the desirability to avoid delays in reaching a final conclusion, we do not think the practice should be permitted.
The motion for rehearing will therefore be denied. However, the original order will be modified to this extent: The order of the commission will go into effect 20 days from the date hereof. It is so ordered.
BICKLEY and WATSON, JJ., concur.